Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-11, 13, 14 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/22.  Note that claims 8-11 are restricted due to dependence from claim 7, but may also have matter that would also be affected by the restriction of 12/3/22.
Applicant's election with traverse of Group I corresponding to claim 1-14 and Species III directed to claim 12 in the reply filed on 2 February 2022 is acknowledged.  The traversal is on the ground(s) that there is no appreciable search or examination burden on the Examiner.  Per MPEP 1850, the decision in Caterpillar Tractor Co. v. Commissioner of Patents and Trademarks resulted in a determination that “when the Office considers international applications . . . during the national stage as a Designated or Elected Office under 35 U.S.C. 371, PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims of different categories without regard to the practice in national applications filed under 35 U.S.C. 111.”  Applicants arguments regarding establishing burden concerns national US restriction practice applied to applications filed under 35 U.S.C. 111; since this application is a national stage application filed under 35 U.S.C. 371, arguments regarding burden are not applicable. Based on the election claims 7-11, 13, 14 should be withdrawn.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a) as being anticipated by Carberry et al. (US 20150218038, hereinafter as Carberry).
Regarding claim 1 Carberry discloses, a method for cleaving an optical fiber (Carberry Abstract, “A method cleaving an end portion of an optical fiber”), comprising: generating a laser beam (Carberry paragraph 8, “At least one laser beam is emitted from at least one laser and directed to be incident on the end portion of the optical fiber at a first location”) for a first discrete time period(Carberry paragraph 33, “operation mode (e.g., continuous or pulsed), operation time (e.g. pulse duration and rate) may be chosen so that the hole(s) 72 formed by the laser 52 have a desired depth relative to a nominal outer diameter of the optical fiber”), wherein the laser beam impacts the optical fiber and forms a discrete crater in the optical fiber (Carberry paragraph 8, “operating the at least one laser to form a hole in the optical fiber at the first location”); pausing generation of the laser beam for a second discrete time period (Carberry paragraph 33, laser can be operated in a continuous mode or pulse mode); rotating the optical fiber 
Regarding claim 2 Carberry discloses, a method for cleaving an optical fiber wherein the rotating step occurs during the pausing step (Carberry, paragraph 33 “optical fiber is rotated relative to the laser”).
Regarding claim 3 Carberry discloses, a method for cleaving an optical fiber wherein the rotating step occurs during the generating step (Carberry paragraph 33, a laser in continuous mode would require the rotation step to rotate while the laser is radiating).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carberry et al. (US20150218038, hereinafter as Carberry) in view of Hosseini et al. (EP 2898982B1, hereinafter as Hosseini).
Regarding claim 4 Carberry does not disclose, a method for optical fiber cleaving wherein the first discrete time period is between 30 microseconds and 500 milliseconds.
However Hosseini teaches a laser with a pulse width of 10 ns or less, a frequency of 1Hz to 2MHz (Hosseini page 12 paragraph 4, “Laser Properties Wavelength 5 microns or less Pulse width 10 nanoseconds or less Freq (laser pulse repetition rate) 1 Hz to 2 MHz Average power 200 - 1 watt Number of sub pulses per burst 1 to 50 Sub pulse spacing 1 nanosecond to 10 microsecond Pulse”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of fiber optic cleaving to include the teaching of Hosseini i.e. using a laser with a pulse width of 10 ns or less and a frequency of 1Hz to 2MHz for the purpose of improving process reproducibility and minimize collateral damage caused by an over powered laser (Hosseini page 2 paragraph 4).
Regarding claim 5 Carberry-Hosseini discloses, a method for cleaving an optical fiber wherein the second discrete time period is between 1 microsecond and 10 milliseconds (Hosseini page 12 paragraph 4).
Regarding claim 6 Carberry-Hosseini discloses, a method for cleaving an optical fiber wherein each discrete crater has a maximum diameter of between 15 micrometers and 150 micrometers (Carberry paragraph 33, “the maximum beam width Wmax may be between 15% and 80% of the outer diameter”, as stated in the instant application large optical fibers are greater than 400 micrometer therefore the minimum beam width that Carberry’s teachings would be produced is 60µm. Furthermore the beam width has a direct correlation with the hole size as seen in figure 5 of Carberry.).
Regarding claim 12 Carberry-Hosseini discloses, a method for cleaving an optical fiber wherein the discrete craters are spaced apart from each other (Carberry paragraph 32, bring attention to figure 5 where an individual discrete hole 72 is form on the optical fiber by a laser).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAFA AMIR SHAHEED/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763